        Case 2:13-cr-00396-APG-VCF Document 91 Filed 10/05/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Stephen Cunningham

 8
                                UNITED STATES DISTRICT COURT
 9
                                     DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                          Case No. 2:16-cr-00129-GMN-VCF
                                                        Case No. 2:13-cr-00396-APG-VCF
12                 Plaintiff,
                                                        STIPULATION TO CONSOLIDATE
13          v.                                          REVOCATION CASES
14   STEPHEN CUNNINGHAM,
                                                        (First Request)
15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Christopher Burton, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Monique Kirtley, Assistant Federal Public Defender, counsel for Stephen Cunningham,
21   jointly move the Court to consolidate the above captioned cases under a single case number,
22   preferably 2:13-cr-00396-APG-VCF.
23          This Stipulation to Continue and Consolidate cases is entered into for the following
24   reasons:
25
26
        Case 2:13-cr-00396-APG-VCF Document 91 Filed 10/05/20 Page 2 of 3




 1          1.     The petitions for revocation of supervised release 2:16-cr-00129-GMN-VCF
 2   (ECF No. 50) and 2:13-cr-00396-APG-VCF (ECF No. 59) and the sealed addendums allege
 3   the same violation conduct.
 4          2.     On September 12, 2019, Mr. Cunningham admitted to violating paragraphs 1,
 5   2 and 3 of the revocation petition in case 2:16-cr-00129-GMN-VCF (ECF No. 50) and in case
 6   2:13-cr-00396-APG-VCF (ECF No. 59). Disposition and sentencing was deferred for up to six
 7   months. The sealed addendums are still pending and have not been addressed.
 8          3.     The revocation of supervised release hearing in case 2:16-cr-0129-GMN-VCF
 9   is scheduled for October 14, 2020 at 9:00 am before Judge Navarro.
10          4.     The revocation of supervised release hearing in case 2:13-cr-00396-APG-VCF
11   is scheduled for October 27, 2020 at 11:30 am before Judge Gordon.
12          5.     Because the exact same conduct is alleged in both revocation petitions, the
13   revocation cases should be consolidated. Additionally, the interest of judicial economy and
14   efficiency would be served by joining the matter.
15          6.     The parties respectfully request that Mr. Cunningham’s supervised release
16   hearing before Judge Navarro be vacated and reset before Judge Gordon.
17          DATED this 2nd day of October 2020.
18
19    RENE L. VALLADARES                             NICHOLAS TRUTANICH
      Federal Public Defender                        United States Attorney
20
21      /s/ Monique Kirtley                            /s/ Christopher Burton
      By_____________________________                By_____________________________
22    MONIQUE KIRTLEY                                CHRISTOPHER BURTON
      Assistant Federal Public Defender              Assistant United States Attorney
23
24
25
26
                                                    2
        Case 2:13-cr-00396-APG-VCF Document 91 Filed 10/05/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:16-cr-00129-GMN-VCF
 4                                                       Case No. 2:13-cr-00396-APG-VCF
                   Plaintiff,
 5                                                       PROPOSED ORDER
            v.
 6
     STEPHEN CUNNINGHAM,
 7
                   Defendant.
 8
 9                                            ORDER

10          IT IS ORDERED that the two cases 2:16-cr-00129-GMN-VCF and 2:13-cr-00396-
11   APG-VCF be consolidated and combined before the honorable Judge Andrew P. Gordon.
12          IT IS FURTHER ORDERED that the Revocation Hearing currently scheduled for
13   October 14, 2020, at the hour of 9:00 a.m. before Judge Gloria M. Navarro, be vacated and
14   reset to October 27, 2020 at the hour of 11:30 a.m. before Judge Andrew P. Gordon.
15          Dated this ___
                        5 day of October, 2020.
16
                                                  _______________________________
17                                                Gloria M. Navarro, District Judge
                                                  UNITED STATES DISTRICT COURT
18
19
20
21
22
23
24
25
26
                                                    3
